          Case 1:21-cv-04181-LTS Document 5 Filed 08/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRON SWINNIE,

                                Plaintiff,
                                                                  21-CV-4181 (LTS)
                    -against-
                                                              ORDER OF DISMISSAL
THE STATE OF NEW YORK, et al.,

                            Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated June 2, 2021, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. On June 25, 2021, the order was returned to the Court with a notation on the envelope

indicating that the mail was undeliverable to Plaintiff’s address and that Plaintiff had been

transferred to a state prison. Records from the New York State Department of Corrections and

Community Supervision indicate that Plaintiff was released from state custody on July 15, 2021.

       As Plaintiff has not complied with the Court’s order, has failed to notify the Court of a

change of mailing address, and has not initiated any further contact with the Court, written or

otherwise, the complaint, filed in forma pauperis (IFP) pursuant to 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff to the last known

address and note service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:21-cv-04181-LTS Document 5 Filed 08/05/21 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   August 5, 2021
         New York, New York

                                                    /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                      Chief United States District Judge




                                               2
